IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


                       STANLEY HARVELL v. GLEN TURNER

                 Direct Appeal from the Circuit Court for Hardeman County
                            No. 9753 Jon K. Blackwood, Judge



                     No. W2004-02643-CCA-R3-HC - Filed April 12, 2005




The Petitioner, Stanley Harvell, appeals the trial court’s denial of his petition for habeas corpus
relief. The State has filed a motion requesting that this Court affirm the trial court pursuant to Rule
20, Rules of the Court of Criminal Appeals. The State’s motion is granted. The judgment of the trial
court is affirmed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES and J.C. MCLIN ,
JJ. joined.

Stanley Harvell, pro se.

Paul G. Summers, Attorney General & Reporter; Seth P. Kestner, Assistant Attorney General, for
the appellee, the State of Tennessee.



                                  MEMORANDUM OPINION


       On May 13, 1980, a Gibson County jury found the Petitioner guilty of two counts of armed
robbery and one count of aiding and abetting armed robbery. For these offenses, the Petitioner
received an effective sentence of thirty years in the Department of Correction. On September 12,
1980, Petitioner entered a guilty plea to one count of “aggravated assault and crimes against nature.”
For this offense, the Petitioner received a sentence of one year with this sentence to be served


                                                  1
consecutively to the outstanding thirty-year sentence. On January 23, 1987, Petitioner was convicted
of assault with intent to commit first-degree murder. A sentence of life imprisonment was imposed
and this sentence was ordered to be served consecutively to his prior sentence. Petitioner is currently
confined at the Hardeman County Correctional Facility in Whiteville, Tennessee.

        On September 10, 2004, Petitioner filed a petition for writ of habeas corpus relief in the
Hardeman County Circuit Court attacking the validity of his 1980 convictions for armed robbery,
aiding and abetting armed robbery, and aggravated assault, and his 1987 conviction for assault with
intent to commit first-degree murder. As grounds for relief, Petitioner alleged that his convictions
were void because the judgments against him are “unsigned.” Petitioner also claimed that the
decision in Blakely v. Washington rendered his convictions void. On September 21, 2005, the trial
court summarily denied relief.

         The grounds upon which habeas corpus relief may be granted in this state are narrow.
Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004) (citations omitted). Relief will be granted if the
petition establishes that the challenged judgment is void. Id. A judgment is void “only when ‘[i]t
appears upon the face of the judgment or the record of the proceedings upon which the judgment is
rendered’ that a convicting court was without jurisdiction or authority to sentence a defendant, or that
a defendant’s sentence of imprisonment or other restraint has expired.” Hickman, 153 S.W.3d at 20
(quoting State v. Ritchie, 20 S.W.3d 624, 630 (Tenn. 2000) (citations omitted)). The petitioner bears
the burden of establishing either a void judgment or an illegal confinement by a preponderance of
the evidence. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994). If the petitioner
carries this burden, he is entitled to immediate release. Id. However, if the habeas corpus petition
fails to demonstrate that the judgment is void or that the confinement is illegal, neither appointment
of counsel nor an evidentiary hearing are required and the trial court may properly dismiss the
petition. Hickman, 153 S.W.3d at 20 (citations omitted).

         Initially, we acknowledge that it has been repeatedly held by Tennessee courts that
failure of the trial judge to sign a judgment does not render the judgment void for habeas corpus
purposes. See James Russell Gann v. David Mills, No.E2003-00281-CCA-R3-PC, 2003 WL
21714064, at * 1 (Tenn. Crim. App., at Knoxville, Jul. 24, 2003); Michael Thomason v. Kevin
Myers, No. M2002-01346-CCA-R3-CO, 2002 WL 31852868, at *2 (Tenn. Crim. App., at
Nashville, Dec. 20, 2002). Next, the Petitioner alleges that his convictions are void as he was
denied his constitutional right to a trial by jury. In support of this proposition, Petitioner relies
upon the United States Supreme Court decision in Blakely v. Washington, 524 U.S. –, 124 S. Ct.
2531 (2004). The Petitioner's argument has no merit. First, the argument fails because even if
there was a violation of the Petitioner's constitutional right at the time of conviction and
sentencing, such violation would render the judgment voidable, and not void, unless the face of
the record establishes that the trial court did not have jurisdiction to convict or sentence the
Petitioner. See Earl David Crawford v. Ricky Bell, No. M2004-02440-CCA-R3-HC, 2005 WL
354106, *1 (Tenn. Crim. App., at Nashville, Feb. 15, 2005). Secondly, the Blakely holding is
not to be applied retroactively and is thus inapplicable to the Petitioner's case. Id.; see also Isaac
Herron v. State, No. W2004-02533-CCA-R28-PC (Tenn. Crim. App., at Jackson, Nov. 22, 2004)


                                                   2
(order). Where the allegations in a petition for writ of habeas corpus relief do not demonstrate
that the judgment is void, a trial court may correctly dismiss the petition without a hearing.
McLaney v. Bell, 59 S.W.3d 90, 93 (Tenn.2001).

      The Petitioner has not established that he is entitled to habeas corpus relief. He has
demonstrated neither a facially invalid judgment nor an expired sentence. Accordingly, the
judgment of the trial court is affirmed in accordance with Rule 20, Rules of the Court of Criminal
Appeals.




                                             ___________________________________
                                             ALAN E. GLENN, JUDGE




                                                3